

Exhibit 10.1


Schedule to Exhibit 10.1


There are 10 management agreements with Sonesta International Hotels Corporation
for full service hotels, a representative form of which is filed as an exhibit
to our Current Report on Form 8-K dated April 23, 2012 and which is incorporated
herein by reference.  The other 9 management agreements, with the respective
parties and applicable to the respective hotels listed below, are substantially
identical in all material respects to the representative form of management
agreement.
Owner
 
Hotel
 
Landlord
 
Date of
Agreement
 
Effective Date
 
Invested
Capital Amount
 
Section 2.02(1)
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Royal Sonesta Cambridge
40 Edwin H. Land Boulevard
Cambridge, MA 02142
 
HPT Cambridge LLC
 
January 31, 2012
 
January 31, 2012
 
$
120,000,000
 
January 31, 2015
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Royal Sonesta Harbor Court Baltimore
550 Light Street
Baltimore, MD
 
Harbor Court Associates, LLC


 
May 31, 2012
 
May 31, 2012


 
$
47,296,000
 
January 31, 2015
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta Hotel Philadelphia
1800 Market Street
Philadelphia, PA
 
HPT IHG-2 Properties Trust
 
June 18, 2012
 
June 18, 2012
 
$
32,500,000
 
January 1, 2015
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Royal Sonesta Houston Hotel
2222 West Loop South
Houston, TX
 
HPT IHG-2 Properties Trust
 
July 16, 2012
 
July 16, 2012
 
$
70,671,350
 
January 1, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta Gwinnett Place
1775 Pleasant Hill Road
Duluth, GA
 
HPT Cambridge LLC
 
February 26, 2013
 
May 17, 2013
 
$
31,000,000
 
January 1, 2017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Royal Sonesta New Orleans
300 Bourbon Street
New Orleans, LA
 
Royal Sonesta, Inc.
 
June 28, 2013
 
June 28, 2013
 
$
151,000,000
 
January 1, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta Fort Lauderdale 
999 North Fort Lauderdale Beach Boulevard 
Fort Lauderdale, FL
 
HPT IHG-2 Properties Trust
 
May 30, 2014
 
May 30, 2014
 
$
65,000,000
 
January 1, 2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta Silicon Valley
1820 Barber Lane
Milpitas, CA
 
HPT IHG-2 Properties Trust
 
December 5, 2016
 
December 5, 2016
 
$
46,000,000
 
January 1, 2020
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Royal Sonesta Chase Park Plaza
212-232 Kingshighway
Boulevard
St. Louis, MO
 
HPT IHG-2 Properties Trust
 
June 2, 2017
 
June 2, 2017
 
$
87,750,000
 
January 1, 2021





